 1   Craig Davis (SBN 268194)
     LAW OFFICES OF CRAIG DAVIS
 2   912 Cole Street, Suite 102
 3   San Francisco, CA 94117-4316
     Tel.: 415.857.5820
 4   Fax: 415.795.4595
     cdavis@craigdavislaw.com
 5
     Attorneys for Plaintiff
 6   Chauncey George
 7
     Mary Catherine Kamka (SBN 282911)
 8   TROUTMAN SANDERS LLP
     580 California Street, Suite 1100
 9   San Francisco, CA 94104
     (415) 477-5751
10   Fax: (415) 477-5710
11   Email: marykate.kamka@troutman.com

12   Attorneys for Defendants
     RealPage, Inc. and RP On-Site LLC
13

14                                   UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16

17
     Chauncey George,                             Case No. 3:18-cv-06961-RS
18

19                      Plaintiff,                NOTICE OF CONDITIONAL
                                                  SETTLEMENT AND JOINT
20          v.                                    STIPULATION AND ORDER
                                                  VACATING ALL DEADLINES
21   RP On-Site, LLC,
     RealPage, Inc.,
22   and DOES 1-10,
23
                        Defendants.
24

25

26   
27

28
 1          TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR COUNSEL

 2   OF RECORD: The Parties have agreed to settle this matter, subject to conditions that still need to

 3   be completed. Pursuant to Civil L.R. 6-2, Plaintiff Chauncey George and Defendants RP On-Site,

 4   LLC and RealPage, Inc. (“Defendants”), by and through their undersigned counsel of record,

 5   hereby stipulate as follows:

 6          WHEREAS, the Parties have agreed to settle this matter in accordance with the terms and

 7   conditions set forth in a written settlement agreement;

 8          WHEREAS, the Parties expect all conditions of the settlement agreement to be completed

 9   within 60 days, upon which the Parties will file a joint stipulation of dismissal;

10          WHEREAS, the Court has scheduled a Further Case Management Conference set for

11   12/19/2019 at 10:00 AM, with Case Management Statements due by 12/12/2019 (ECF 44);

12          WHEREAS, the Parties believe that the CMC is unnecessary in light of their conditional

13   settlement, and, in the unlikely event that the settlement conditions are not completed within 60

14   days, Plaintiff will request a further case management conference;

15          THEREFORE, subject to the Court’s approval, the parties hereby stipulate to an order by

16   the Court that vacates all deadlines in this matter.

17          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

18
     Dated: November 26, 2019                           LAW OFFICES OF CRAIG DAVIS
19

20                                                      /s/ Craig Davis
                                                        Craig Davis
21                                                      Attorney for Plaintiff Chauncey George
22
     Dated: November 26, 2019                           TROUTMAN SANDERS LLP
23

24                                                      /s/ Mary Kate Kamka
                                                        Ronald I. Raether
25                                                      Jessica R. Lohr
                                                        Mary Kate Kamka
26                                                      Attorneys for Defendants, RealPage, Inc. and
                                                        RP On-Site LLC
27

28   

              NOTICE OF CONDITIONAL SETTLEMENT AND JOINT STIPULATION AND                                 2
                        [PROPOSED] ORDER VACATING ALL DEADLINES
                                           FILER’S ATTESTATION
 1
            Pursuant to Local Rule 5-1, I attest that all other signatories listed, and on whose behalf the
 2
     filing is submitted, concur in the filing’s content and have authorized the filing.
 3

 4   Dated: November 27, 2019                           LAW OFFICES OF CRAIG DAVIS
 5                                                      /s/ Craig Davis
                                                        Craig Davis
 6
                                                        Attorney for Plaintiff Chauncey George
 7

 8
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10

11           November 27, 2019
     DATED: ________________________                    _____________________________________
                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              NOTICE OF CONDITIONAL SETTLEMENT AND JOINT STIPULATION AND                               3
                        [PROPOSED] ORDER VACATING ALL DEADLINES
